741 N.W.2d 22 (2007)
William Q. TINGLEY, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellants, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. WARDROP, II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, PLLC, Fisher & Dickinson, P.C., 900 Monroe LLC, 940 Monroe LLC, Pioneer Incorporated, City of Grand Rapids, John H. Logie, Dykema Excavators, Inc., and Fifth Third Bancorp, Defendants-Appellees.
Docket No. 133583. COA No. 243171.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*23 MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.